ACCEPTED
                                                                                            03-15-00012-CR
                                                                                                   4867876
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       4/13/2015 3:38:07 PM
                                                                                          JEFFREY D. KYLE

                       CAUSE NUMBER 03-15-00012-CR
                                                                                                     CLERK




                                                                        FILED IN
TREVINO DARNELL FOX                          X         IN THE   COURT OF APPEALS
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                             X                   4/13/2015 3:38:07 PM
V.                                           X              THIRD   DISTRICT
                                                                   JEFFREY   D. KYLE
                                             X                           Clerk

THE STATE OF TEXAS                           X              STATE OF TEXAS

                    APPELLANT’S MOTION TO DISMISS APPEAL
TO THE HONORABLE TPHRD COURT OF APPEALS:
         COMES NOW THE APPELLANT, TREVINO DARNELL FOX, by
and through his appointed attorney of record, Paul Evans,        in the   above

entitled   and numbered cause, and pursuant to Texas Rules of Appellate

Procedure     article 42.2(a),   moves this Court to DISMISS   the appeal at bar.

         WHEREFORE, Appellant requests that, after proper notice is given to
all   parties to this appeal, the   motion be heard and this Court enter an order

dismissing this appeal.



                                                 Respectfully submitted,
                                                 Law Office of Paul M. Evans
                                                 811 Nueces Street
                                                 Austin, Texas 78701
                                                 (512)569-1418
                                                 (512) 692-8002 FAX
                                                 pau1matthewevans@hotmail.com
                         Attorney for Appellant



                         BY:~~~
                         Trevino Darnell Fox
                         Appellant
                         Booking# 14- 34611
                         3614 Bill Price Road
                         Del Valle, TX 78617


                    CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by e-service facsimile unto the office of the prosecuting
attorney for the State of Texas- the Travis County District Attorney,
mailing address P.O. Box 1748, Austin, TX, 78767, physical address 509
W. 1 ph Street, Austin, TX, 78701-on this the 13 1h day of April, 2015.


                                            /s/ Paul M. Evans
                                           PAULM.EVANS


                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 256 words, all
contents included.

                                      Is/ Paul M. Evans
                                            PAUL M. EVANS